DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a device, classified in A61B 17/12009.
II. Claims 11-20, drawn to a method, classified in A61B 2017/3452.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, instead of drawing tissue of the rectum, the device may be used to draw tissue in other areas of the body for ligation thereof.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their

(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with John Mockler on 30 November 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10. Mr. Mockler also submitted a written election on 24 November 2020. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “said device comprises three petals.” However, claim 5 from which claim 6 depends already recites “said pod comprises petals.” Therefore, it is unclear as to whether the recited “three petals” are in addition to the “petals” recited in claim 5, and thus the limitation is rendered indefinite.
Claim 9 recites “said device comprises three suction portions.” However, claim 1 from which claim 9 depends already recites “multiple suction ports.” Therefore, it is unclear as to whether the recited “three suction ports” are in addition to the “multiple suction ports” recited in claim 1, and thus the limitation is rendered indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme (US Pub. No. 2008/0287965) and Mohr (US Pub. No. 2008/0108871).
Ducharme discloses an injection device (for example, see Figure 1) comprising a body (tapered portion between components 11 and 12) having a handle (20), a suction system associated with said body (for example, see paragraph 24 describing a suction or other means known in the art and Figures 3B-4 illustrating suction through 13, wherein the means for providing the suction is considered the suction system and since this suction system is associated with 13 which is associated with the body of the device, Ducharme’s suction system is considered associated with the body of the device as claimed), a trigger (60) associated with said handle (for example, see Figure 2), a pod (14) coupled to said body via a neck (12), said pod (14) configured to deploy said ligation bands upon activation of said trigger (for example, see Figure 5 and paragraphs 17 and 24), wherein said body is tapered proximate said neck (wherein the body is between components 11 and 12 and it is tapered along its entire length as illustrated in Figure 1), wherein said trigger (60) is directly connected to said body (via its association with the handle as required by claim 1), and wherein said pod (14) comprises a flange (the distal portion of 13 surrounds and projects outward from the pod 14, thus creating a flange; for example, see Figures 3B-4).
The intended use recited in the preamble (“rectal”) has been considered but deemed not to impose any structural difference between the claimed invention and Ducharme’s device. Ducharme’s device is structured as claimed and is capable of being used in the rectum if so desired.
.
Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 17, 2021